Citation Nr: 0937528	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  03-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a separate compensable rating for shell 
fragment wound scarring of fifth left metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision, which denied 
increased ratings for shell fragment wounds, including of the 
left fifth metatarsal.  In July 2004, the veteran appeared at 
a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

In a decision dated in August 2005, the Board denied the 
appeal.  At the same time, the Board also remanded the issues 
of whether a separate rating was warranted for scars 
associated with the shell fragment wounds to the RO for 
additional development.  In December 2005, the RO issued a 
supplemental statement of the case, reflecting the denial of 
separate ratings for the shell fragment wound residuals.  In 
August 2007, the Board remanded the appeal to the RO for 
additional development.  Remand was again necessitated in May 
2009 of the one remaining issue in the appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's shell fragment wound scar of the left fifth 
metatarsal is nontender, nonadherent, and stable; the scar is 
not poorly nourished, and measures 1 inch long by 1/4 inch 
wide.  

2.  The above level of disability has been present throughout 
the appeal period, and the schedular criteria are adequate.  




CONCLUSION OF LAW

The criteria for a separate compensable rating for a shell 
fragment wound scar of the left fifth metatarsal have not 
been met, under either the new or old criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.14, 
4.71a, Diagnostic Codes 7801-7805 (2002 & 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and its implementing regulations are applicable 
to the veteran's claims. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

For an increased compensation claim, the veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The record reflects that the veteran was provided VCAA notice 
for increased rating claims, including the issue of a 
separate compensable rating for a scar of the left fifth 
metatarsal, in a letter dated in October 2007.  The RO 
advised the claimant of his and VA's respective duties for 
obtaining different types of evidence, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit that would be relevant to establishing entitlement 
to increased compensation, such as treatment records or 
statements discussing his disability symptoms from people who 
had witnessed how they affected him.  He was told that a 
disability rating was assigned for service-connected 
disabilities, under a rating schedule, and that the rating 
could change if the condition changed.  He was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  He was provided 
with examples of the types of medical and lay evidence that 
he may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing his disability symptoms 
from people who had witnessed how they affected him.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Subsequently, the Federal Circuit Court limited the scope of 
notice required.  Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sep. 4, 2009).  In that decision, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  

He was also provided with information regarding effective 
dates.  Subsequent to the notification letter, his claim was 
readjudicated in a February 2009 supplemental statement of 
the case.  Thus, the timing defect was cured by a subsequent 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Thus, the duty to notify has been satisfied.

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post- 
service medical records identified by the veteran.  In 
addition, he has been provided with examinations to ascertain 
the severity of his service-connected shell fragment wound 
disabilities.  VA examinations have been conducted, with the 
most recent conducted in July 2009 was based upon 
consideration of the Veteran's prior medical history, 
including medical records and examinations and also describe 
the disability in sufficient detail for the Board to make an 
informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran testified at a Board hearing in June 
2004.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Entitlement to Separate Rating for Left 5th Metatarsal Scar

During service in France during World War II, the veteran 
sustained shell fragment wounds from a mortar shell in 
November 1944.  He had multiple shrapnel wounds involving his 
thighs, left forearm, and left foot.  As pertinent to this 
decision, his service treatment records reflect that he 
sustained a laceration wound to his left foot.  He had 
compound comminuted fractures of his left 5th metatarsal.  A 
service hospital summary dated in June 1945 noted a painful 
scar on the dorsal aspect of the left foot.  The veteran 
received a Purple Heart for his combat injuries.

By rating action in March 1946, the RO awarded service 
connection for the veteran's shell fragment wound scar of the 
left foot, rated noncompensable.  A VA examination in October 
1946 noted a 2-inch scar on the dorsum of the left foot which 
was slightly tender.  By a subsequent rating in March 1947, 
the RO awarded a 10 percent disability evaluation for 
residuals of a shrapnel wound of the 5th left metatarsal with 
scar with a compound comminuted fracture, effective in 
November 1945.

The veteran was afforded a VA foot examination in June 2002.  
He complained that his left foot hurt along the arch.  There 
was no mention of the scar on that examination.  During VA 
outpatient treatment later in June 2002, the veteran 
complained of numbness in the left outer aspect of his foot.  
The left foot examination was negative, with questionable 
neuropathic symptoms.  In July 2002, there was no left lower 
extremity numbness or paresthesias aside from a chronic left 
foot condition from a remote injury.  

At his hearing before the Board in June 2004, the veteran 
reported that his residual shell fragment wound scars 
irritated him.  He reported numbness in his left foot.  He 
had pain in his left foot, but it was not constant.  He 
experienced the pain when he stood or walked on his foot.  
His footwear irritated his scar.  The veteran reported that 
he was not receiving any current treatment for his shell 
fragment wounds.

On a VA examination in January 2009, the Veteran complained 
of tingling and numbness of the left lateral side of the foot 
and said he had achiness with walking.  His complaint of pain 
and numbness could be as likely as not secondary to the foot 
trauma with shrapnel with some superficial digital nerve 
trauma.  On examination, he had mild pain elicited with 
direct firm palpation along the lateral aspect of the left 
mid-foot and the lateral mid arch.  Again, there was no 
mention of the scar, and the pertinent diagnosis was 
mechanical left foot pain, healed 5th metacarpal fracture.  

On a VA examination of the feet in July 2009, the Veteran 
felt that there was some numbness around the side of the left 
fifth toe.  There was no pain or discomfort at rest or on 
standing and walking at the side of the left fifth toe, but 
there was a feeling of numbness and loss of sensation about 1 
inch around the area.  The scar was a linear curved scar 1 
inch in length and 1/4 inch wide.  The skin overlying the scar 
was normal, and the scar was very well-healed, even hard to 
see.  There was mild tenderness over the metatarsal of the 
left foot, but there was no tenderness.  The Veteran was 
unable to walk on the toes and heels, but this was attributed 
to his arthritis and not because of the shrapnel injury.   
The left fifth toe injury did not hamper the Veteran's 
activities of daily living.  There was an area of numbness on 
the lateral aspect of the left foot.  

On a muscles examination, in July 2009, again, the left fifth 
toe scar was almost not even recognizable.  There was a 
feeling of numbness and loss sensation of sharp and dull over 
the 1-inch length of the scar on the left fifth toe.  The 
scar was stable.  The left foot scar measured about 1 inch 
long and 1/4 inch wide, was depigmented and around this same 
site there was a feeling of numbness, loss of filament and 
touch sensation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A.  § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2008); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Separate ratings for separate periods of time (staged 
ratings) may be granted for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran is in receipt of a 10 percent evaluation for the 
residuals of shrapnel wounds of the left foot, under 
diagnostic code 5284, reflecting moderate disability of the 
foot.  The Board denied a rating higher than 10 percent in 
the May 2009 decision; that decision is final.  Separate 
ratings may be assigned for symptoms, such as scars, which 
are not "duplicative of or overlapping with the 
symptomatology" of the underlying condition.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  
However, pertinent VA regulations provide that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so 
that special rules are included in the appropriate bodily 
system for their evaluation.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Thus, the 
only remaining issue before the Board is whether there is 
symptomatology associated with the scar, which is not 
encompassed by the 10 percent rating for the retained 
shrapnel.  

The rating criteria for skin conditions changed during the 
pendency of this appeal, effective August 30, 2002.  In the 
discussion below, the "old" criteria refer to the rating 
criteria in effect prior to August 30, 2002, while the 
"new" or "revised" criteria refer to the rating criteria 
which became effective as of that date.  Prior to the 
effective date of the new criteria, the veteran's skin 
disability must be evaluated under the criteria then in 
effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) (65 Fed. Reg. 
33,422 (2000)).  However, from the effective date of the new 
criteria, the veteran is entitled to the application of 
whichever criteria, new or old, are most favorable to him.  
Id.  

Under the new criteria, effective August 30, 2002, there is a 
new provision for scars, other than head, face, or scars that 
are deep or cause limited motion warrant a 20 percent 
evaluation if covering areas exceeding 12 square inches, a 
30 percent evaluation if covering areas exceeding 72 square 
inches, and a 40 percent evaluation if covering an area 
exceeding 144 square inches.  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Scars that are superficial and that do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7801.  As the Veteran's scar of the 
left foot measures 1 inch by 1/4 inch, a compensable rating is 
not warranted under this diagnostic code.

The old criteria, in effect prior to August 30, 2002, 
provided that a 10 percent rating is assigned for superficial 
scars which are poorly nourished scars with repeated 
ulcerations.  38 C.F.R. § 4.118, Diagnostic Codes 7803 
(2002).  Under the new criteria, a 10 percent rating may be 
assigned for scars which are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).  

Under the old criteria, a 10 percent rating is assigned for a 
superficial scar which is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7804 
(2002).  Under the new criteria, a 10 percent rating is 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

The most recent examination disclosed the Veteran's scar of 
the left foot to be stable.  The scar was indeed noted to be 
barely visible.  The scar was not painful on examination.  
Moreover, the examiner stated that there was no limitation on 
the Veteran's activities of daily living due to the scar.  
Thus, a separate compensable rating is not warranted under 
either of these diagnostic codes, under either the new or old 
criteria.  

Under the old criteria, Scars may also be rated based on 
limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  

Under both the new and old criteria, scars may also be rated 
based on limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002 & 2008).  However, 
any functional limitation involving the foot has been rated 
as part of the shrapnel injury.  There is no indication of 
any functional imitation related specifically to the scar. 

In this regard, as discussed in the May 2009 Board decision, 
the rating for the shrapnel injury encompasses symptoms of 
pain to palpation and the additional achiness that the 
Veteran experiences when walking, as well as his neurological 
complaints, including complaints of tingling and numbness of 
the left lateral side of the foot.  The examiner, in January 
2009, said that this was as likely as not associated with the 
shell fragment wound with some superficial digital nerve 
trauma.  Although numbness was noted in the area of the scar 
in July 2009, the January 2009 VA examination specifically 
attributed this symptom to the shrapnel injury, and not to 
the scar.  Moreover, the symptom has already been rated as 
part of the symptomatology associated with the shrapnel 
injury itself.  There was some numbness around the area of 
the scar on the most recent examination, but this was related 
in the earlier examination to the shrapnel wound, and was 
considered as part of that disability in the prior Board 
decision.  There is no evidence of separate numbness related 
specifically to the scar, as opposed to the shrapnel wound.  

In sum, although the Veteran testified regarding irritation 
connected with the scar, the evidence during the appeal 
period does not show any treatment specifically for the scar, 
and the recent VA examination found the scar to be well-
healed, stable, and non-tender.  The previous examinations 
during the appeal period did not mention the scar.  The 
numbness in the area of the scar has already been considered  
the 10 percent rating for the shrapnel wound, based on a 
January 2009 examination which attributed the numbness to the 
shrapnel wound.  There is no symptomatology exclusively 
associated with the scar, or which has not been considered in 
the 10 percent rating assigned for the shrapnel injury.  

The examination reports note that the Veteran complains of 
problems standing for any length of time due to his shrapnel 
injuries, and that this bothered him when he was working.  
Thus, the Board must address the question of whether to refer 
the case for an extraschedular rating. See Barringer v. Peak, 
22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 
(2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun, 
supra.  According to Thun, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the 
Veteran's left 5th metatarsal shrapnel scar disability 
picture is contemplated by the rating schedule, which 
provides for higher evaluations for symptomatic scars.  As 
discussed above, the medical evidence does not show any 
specific limitations related to the scar itself.  Thus, the 
rating schedule is adequate, and referral for extraschedular 
consideration is not required.  As discussed above, the 
Veteran's symptoms do not meet the criteria for a compensable 
rating during the appeal period.  

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  The Board does observe, however, that the 
Veteran states that he has not received treatment for the 
scar during the appeal period.  Thus, the schedular criteria 
are adequate, and referral for extraschedular consideration 
is not appropriate in this case.

In conclusion, both the new and old schedular criteria are 
adequate, and neither is more favorable. Under both the new 
and old criteria, the preponderance of the evidence is 
against the claim for a separate compensable rating for a 
scar, residual of a shell fragment wound of the left 5th 
metatarsal.  Moreover, there has been no identifiable period 
of time since the effective date of service connection when a 
separate compensable rating has been warranted.  The 
Veteran's left 5th toe scar does not more closely approximate 
the criteria for a compensable rating.  In reaching this 
determination, the Board is mindful that all reasonable doubt 
is to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a separate compensable rating for shell 
fragment wound scarring of fifth left metatarsal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


